Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed November 02, 2020.
Claims 28-47 are pending. 
Claims 1-27 are cancelled.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/16/21, 9/21/21, 10/19/21, and 4/4/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the timestamp" is not mentioned previously. There is insufficient antecedent basis for this limitation in the claim.
Claim 43 also recites “modality” and “spatial location” however there is no prior mention within any of the claims of such specific terms. It is important to use term consistency throughout. 
Corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 28 states “at least one machine accessible storage medium having code stored thereon”; however, the specification is silent with respect to any details as to what the medium can/does consist of. Based on the broadest reasonable interpretation, the medium is capable of being signals, transitory medium, etc. which are not acceptable subject matter. As a result, the claims are deemed to be non-statutory subject matter.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,824,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are completely encompassed within claims 1-17 of U.S. Patent No. 10,824,618.

Please see graph below for mapping:
16/949,531						10,824,618
28. At least one machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to: 
identify a set of data comprising a plurality of observed values generated by a plurality of sensor devices, wherein the plurality of sensor devices are located in a plurality of different locations and comprise a plurality of different sensor types; 
generate a tensor generated based on the set of data, wherein the tensor comprises a spatial dimension, a temporal dimension, and a multi-modal dimension; and 
determine values for one or more missing values in the set of data based on tensor factorization using the tensor.

1. At least one non-transitory machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to: 

identify a set of data comprising a plurality of observed values generated by a plurality of sensor devices, wherein the plurality of sensor devices are located in a plurality of different locations; 

determine, for each of the plurality of observed values, a modality of the value, a spatial location of the value, and a timestamp of the value; 

determine one or more tensors for the set of data based on the modalities, spatial locations, and timestamps of the plurality of observed values; 

determine, from the one or more tensors, values for one or more missing values in the set of data from the modalities, spatial locations, and timestamps of the plurality of observed values; 

identify a subset of the missing values falling outside the tensor; and 

perform interpolation to derive the subset of missing values.



Independent Claim 28 is a medium claim whose limitations are fully encompassed within the medium of claim 1 of U.S. Patent No. 10,824,618. Dependent claim 29 is fully encompassed within dependent claim 3 of U.S. Patent No. 10,824,618. Dependent claim 30 is fully encompassed within dependent claim 4 of U.S. Patent No. 10,824,618. Dependent claim 31 is fully encompassed within dependent claim 5 of U.S. Patent No. 10,824,618. Dependent claim 32 is fully encompassed within dependent claim 7 of U.S. Patent No. 10,824,618. Dependent claim 33 is fully encompassed within dependent claim 8 of U.S. Patent No. 10,824,618. Dependent claim 35 is fully encompassed within dependent claim 1 of U.S. Patent No. 10,824,618. Dependent claim 36 is fully encompassed within independent claim 9 of U.S. Patent No. 10,824,618. Dependent claim 37 is fully encompassed within dependent claim 10 of U.S. Patent No. 10,824,618. Dependent claim 38 is fully encompassed within dependent claim 11 of U.S. Patent No. 10,824,618. Dependent claim 39 is fully encompassed within dependent claim 12 of U.S. Patent No. 10,824,618. Dependent claim 40 is fully encompassed within dependent claim 13 of U.S. Patent No. 10,824,618.  Dependent claim 41 is fully encompassed within dependent claim 14 of U.S. Patent No. 10,824,618. Dependent claim 43 is fully encompassed within dependent claim 15 of U.S. Patent No. 10,824,618. The remaining claims of the instant application (claims 44-47) are similar to the above explanation with respect to the Patented Case.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34 and 40-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Efficient Energy Management and Data Recovery in Sensor Networks Using Latent Variables Based Tensor Factorization”, By: Bojan Milosevic, Published 2013; referred to hereinafter as ‘Milosevic’, in view of Pandey (U.S. Patent Application No. 2012/0197898).

Regarding Claim 28, Milosevic discloses at least one machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to: 
identify a set of data comprising a plurality of observed values (page 248, Section 3, Milosevic – large number of observed variables (the observed data), wherein the latent variables are learned from the observed data); 
generate a tensor generated based on the set of data, wherein the tensor comprises a spatial dimension, a temporal dimension, and a multi-modal dimension (page 248, Section 3, Milosevic – data is organized in a three-dimensional data array that includes the time, the location , and the sensor types associated with each reading); and 
determine values for one or more missing values in the set of data based on tensor factorization using the tensor (pages 248-249, Sections 3, 3.1, 3.2, Milosevic – extend the basic tensor factorization to incorporate spatial, temporal, and sensor specific information to work with tensors that have missing data).
While Milosevic teaches identifying observed values and different associated values for the observed values, wherein the values are in a sensor network; however, Milosevic is not as detailed with respect to a plurality of sensor devices, wherein the plurality of sensor devices are located in a plurality of different locations and comprise a plurality of different sensor types.
On the other hand, Pandey discloses a plurality of sensor devices, wherein the plurality of sensor devices are located in a plurality of different locations and comprise a plurality of different sensor types (par [0020-0022], Pandey – sensor network includes a sensor node that includes one or more devices, wherein the node includes GPS, audio sensor, video camera, mobile phone, etc.; wherein the devices may be distributed and connected to different sensor networks depending on where it is located). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Pandey’s teachings into the Milosevic system. A skilled artisan would have been motivated to combine in order to establish a sensor network environment and indicate what the sensor network is typically equipped with for communication purposes.

Regarding Claim 29, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein the plurality of observed values comprise values of a plurality of different value types, and each of the sensor types corresponds to at least a respective one of the value types (pages 248-249, Section 3.1, Milosevic – time, location, sensor type … par [0035], [0045], Pandry).

Regarding Claim 30, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein the tensor incorporates spatial coherence among the plurality of observed values, temporal coherence among the plurality of observed values, and multi-modal coherence among the plurality of observed values. (page 248, Section 3; page 249, Section 3.1 and 3.1.1, Milosevic – basic tensor factorization model to explicitly incorporate spatial, temporal and sensor specific information from neighboring observations by explicitly learning and enforcing the corresponding correlations).

Regarding Claim 31, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 30, wherein at least one of the spatial coherence, temporal coherence, and multi-model coherence is non-continuous (page 249, Section 3.1.1, Milosevic – sensor nodes periodically go offline; par [0021], Pandey – less continuously or periodically in a batch).

Regarding Claim 32, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein the tensor factorization comprises parallel factor (PARAFAC) decomposition (page 249, Section 3.1.1, 1st paragraph, Milosevic – CanDecomp/ParaFac tensor factorization).

Regarding Claim 33, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein generating the tensor comprises normalizing the multi-modal values (page 251, Section 5.1, Milosevic – all of the variables are processed to ensure zero variance and the normalization brings all measurements to the same scale and allows us to apply our multivariate tensor factorization technique).

Regarding Claim 34, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein the tensor comprises a three-dimensional tensor (page 248, Section 3, Milosevic - organize it in a three-dimensional data array (or a 3-tensor)… each of the three dimensions corresponds to a different variate of a particular measurement (e.g. the time, the location and the sensor type)).

Regarding Claim 40, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein determining the one or more missing values comprises learning latent values of the tensor (page 248, Section 3, 1st paragraph, Milosevic – latent variables are learned from the observed data using tensor factorization).

Regarding Claim 41, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein the missing values comprises more than 50 percent of the values of the data set (page 253, left column, lines 1-5, Milosevic).

Regarding Claim 42, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 41, wherein the missing values comprises more than 80 percent of the values of the data set (page 253, left column, lines 1-5, Milosevic).

Regarding Claim 43, the combination of Milosevic in view of Pandey, disclose the storage medium of Claim 28, wherein modality corresponds to a sensor type used to generate the value, spatial location corresponds to physical location of the sensor used to generate the value, and the time stamp indicates when the value was recorded (pages 248-249, Sections 3, 3.1, 3.2, Milosevic – three different variables of the multivariate data are time, location, and sensor type).

Claims 44 and 45 contain similar subject matter as claim 28 above; and are rejected under the same rationale.

Regarding Claim 46, the combination of Milosevic in view of Pandey, disclose the system of Claim 45, wherein the data processor comprises a graphics processing unit (GPU) (par [0038], Pandey – search interface residing on computing devices and GPS devices).

Regarding Claim 47, the combination of Milosevic in view of Pandey, disclose the system of Claim 45, further comprising at least one of the plurality of sensor devices (par [0020-0022], Pandey – sensor network includes a sensor node that includes one or more devices, wherein the node includes GPS, audio sensor, video camera, mobile phone, etc.).



Allowable Subject Matter
Claims 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: identify a subset of the missing values falling outside the tensor; and perform interpolation to derive the subset of missing values.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
May 20, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161